In this action the plaintiff Richard G. Kastens appealed from the Board of Tax Review in regard to the assessment on property located at 18 Chestnut Street in the City of Shelton. The assessor of Shelton valued the property as of that assessment date of $143,500. All property by the assessor was liable for taxation at 70 percent of the true and accurate valuation. The plaintiff appealed to the Board of Tax Review and they refused to reduce said valuation. The plaintiff appeals from that decision claiming the assessment was grossly excessive, disproportionate and unlawful.
The property located at 18 Chestnut is a residentially zoned parcel containing 0.4 of an acre. The land appears to be steep in the front and is serviced by all utilities. There are three buildings on this property, one a garage with a 350-square foot apartment upstairs. The second building is a one-family dwelling. CT Page 13449 There is a third structure listed on the tax records as a three-family home but appears to be a four-family dwelling which contains approximately 3,184 square feet. All the properties are in poor condition.
The plaintiff's appraiser arrived at a figure of $100,000 for all the properties. The appraiser used the comparable sales approach and noted that it was difficult to obtain similar dwellings. The plaintiff's appraiser, however, did find a few properties that met the requirements and came up with $138,000 value on comparable sales. Using the income approach, the plaintiff's appraiser came up with a $60,000 value. The plaintiffs $100,000 figure was 100 percent valuation and the defendant's 100 percent valuation was $205,000 indicating a $105,000 difference.
The court examined the properties and found they were in very poor condition. The plaintiff's appraiser indicated the land value was $30,000. However, the city's assessor in determining the valuation used the cost approach to value. The testimony of the defendant indicated utilizing a cost basis that the property was valued at $159,000 for the buildings but with the land value added to the dwelling the cost would be appreciated in substance.
The court finds that the property value of the dwellings and land to be $187,000, giving a 70 percent value of $130,900. Therefore, judgment is entered in the amount of $12,600 with costs and interest from the date of assessment.
Philip E. Mancini, Jr. State Trial Referee